


116 S2035 : TSA Credential and Endorsement Harmonization Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
116th CONGRESS1st Session
S. 2035
IN THE HOUSE OF REPRESENTATIVES

September 11, 2019
Referred to the Committee on Homeland Security

AN ACT
To require the Transportation Security Administration to develop a strategic plan to expand eligibility for the PreCheck Program to individuals with Transportation Worker Identification Credentials or Hazardous Materials Endorsements. 
 
 
1.Short titleThis Act may be cited as the TSA Credential and Endorsement Harmonization Act of 2019.  2.Strategic plan to expand PreCheck Program (a)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of the Transportation Security Administration shall develop a strategic plan to expand eligibility for the PreCheck Program under section 44919 of title 49, United States Code, to individuals who have— 
(1)a Transportation Worker Identification Credential issued under section 70105 of title 46, United States Code; or  (2)a Hazardous Materials Endorsement under the Hazardous Materials Endorsement Threat Assessment Program on the State-issued commercial driver’s license of the individual. 
(b)ElementsIn developing the strategic plan required by subsection (a), the Administrator shall ensure that the plan— (1)allows individuals described in subsection (a) to opt in to the PreCheck Program; and 
(2)provides the Transportation Security Administration with the discretion— (A)to determine whether an individual described in subsection (a) meets the eligibility requirements for the Program; and 
(B)to establish alternative fee structures for the Program.  (c)Briefing to CongressNot later than 30 days after developing the strategic plan required by subsection (a), the Administrator shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Homeland Security of the House of Representatives on the strategic plan.
Passed the Senate September 10, 2019.Julie E. Adams,Secretary
